Citation Nr: 0901358	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  97-18 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to extension of a temporary total rating, 
beyond October 31, 1991, for residuals of multiple fragment 
wounds of the left hand and wrist with retained foreign 
bodies (RFB) and subsequent Colles' fracture of the distal 
radius and a scaphoid fracture.

2.  Entitlement to an initial rating in excess of 20 percent 
for vertebral fracture of the second and third lumbar 
vertebrae, prior to July 22, 1996.  

3.  Entitlement to a rating in excess of 40 percent for 
vertebral fracture of the second and third lumbar vertebrae, 
since July 22, 1996.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound (GSW) of the left thigh with 
retained foreign body (RFB) and damage to Muscle Group XIV.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of multiple fragment wounds (MFWs) of the left hand 
and wrist with RFB (to include subsequent Colles' fracture of 
the distal radius and a scaphoid fracture).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from May 1996 and February 1997 rating decisions.  In the May 
1996 rating decision, the RO effectuated an April 1996 Board 
decision that granted secondary service connection and 
assigned an initial 10 percent rating for residuals of a 
vertebral fracture at L2 and L3; and granted secondary 
service connection and assigned an initial noncompensable 
rating for residuals of a left wrist injury to include 
fracture of the scaphoid bone and radial neck; each effective 
August 13, 1991.  That decision also assigned a temporary 
total rating for left hand/wrist disability involving 
residuals of multiple fragment wounds.  

In June 1996, the veteran filed a notice of disagreement 
(NOD) with the assigned rating for residuals of a vertebral 
fracture of L2 and L3, and the denial of a temporary total 
rating, beyond October 31, 1991, for left hand/wrist 
disability involving residuals of multiple fragment wounds.  
A rating decision of June 1996 recharacterized that disorder 
to evaluate wrist fracture residuals along with the MFW 
injury to the left wrist, and to evaluate separately 
residuals of fracture of the left radial neck.

In a February 1997 rating action, the RO, inter alia,  
increased the veteran's rating for residuals of a vertebral 
fracture for L2 and L3 from 10 percent to 20 percent, 
effective July 22, 1996; and denied a rating greater than 10 
percent for residuals of MFWs of the left hand and wrist with 
RFB and fractures, a rating in excess of 10 percent for 
residuals of a GSW of the left thigh with RFB, and a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  

In February 1997, the veteran filed an NOD with the effective 
date assigned for his 20 percent rating for vertebral 
fracture of L2 and L3.  He also noted disagreement with the 
10 percent evaluation assigned for residuals of MFWs of the 
left hand and wrist with RFB.  

In March 1997, the RO issued a statement of the case (SOC) on 
the issues of effective date for the assigned 20 percent 
rating for vertebral fracture of L2 and L3, a rating in 
excess of 20 percent for vertebral fracture of L2 and L3, and 
a rating in excess of 10 percent for residuals of MFWs of the 
left hand and wrist with RFB.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 1997.  As, in his Form 9, the 
veteran only addressed the effective date issue and the 20 
percent rating assigned for his service-connected vertebral 
fracture of L2 and L3, that document was accepted as a 
substantive appeal only as to those issues.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
vertebral fracture of L2 and L3, the Board has characterized 
this claim on appeal in light of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

In September 1997, the veteran filed an NOD as to all the 
issues decided in the February 1997 rating action.  

Also in September 1997, the veteran testified during a 
hearing before a Veterans Law Judge at the Huntington RO.  He 
then testified with respect to the issues involving the 
ratings assigned for residuals of a vertebral fracture of L2 
and L3, and for residuals of MFWs of the left hand and wrist 
with RFB, an earlier effective date for the grant of the 20 
percent rating for residuals of a vertebral fracture of L2 
and L3, and entitlement to a TDIU; a transcript of that 
hearing is of record.  

In November 1997, the RO issued an SOC on the issues of a 
rating in excess of 10 percent for residuals of a GSW of the 
left thigh, a compensable rating for residuals of a SFW of 
the right thigh, a compensable rating for residuals of a SFW 
of the left chest, a compensable rating for residuals of a 
left wrist injury with fracture of the radial neck, and a 
TDIU.  

In a November 1997 rating decision, the RO granted an earlier 
effective date of August 13, 1991 (the original date of 
claim), for the 20 percent rating for residuals of a 
vertebral fracture of L2 and L3.  This action resolved the 
effective date issue on appeal.  

In January 1998, the veteran filed a substantive appeal (via 
a VA Form 9) in response to the November 1997 SOC.  The VA 
Form 9 noted that the veteran was only appealing the issues 
involving a TDIU, the 10 percent rating assigned for 
residuals of a GSW of the left thigh, and the 10 percent 
rating assigned for residuals of MFWs of the left hand and 
wrist with RFB.  

In March 1999, the Board remanded the claims on appeal to the 
RO for additional development.  In a March 2000 rating 
action, the RO granted a TDIU, effective November 13, 1997.  
That action resolved the veteran's claim for a TDIU.  

In November 2001, the Board again remanded the claims to the 
RO for additional development.  In a July 2003 rating 
decision, the RO increased the veteran's rating for residuals 
of a vertebral fracture of L2 and L3, from 20 percent to 40 
percent, effective July 22, 1996.  Inasmuch as higher ratings 
are available for this condition before and after July 22, 
1996, and the veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized this matter on appeal as encompassing the two 
matters set forth on the title page.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In August 2004, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further development, including issuance of a SOC regarding 
the claim of entitlement to extension of a temporary total 
rating, beyond October 31, 1991, for residuals of MFWs of the 
left hand and wrist with RFB, pursuant to Manlincon v. West, 
12 Vet. App. 238 (1999).  The RO issued an SOC in November 
2004, and the veteran filed a substantive appeal (via a VA 
Form 9) in December 2004.  

In his December 2004 substantive appeal, the veteran 
requested a hearing before a Decision Review Officer (DRO) at 
the RO.  A May 2005 letter informed the veteran that his 
hearing was scheduled for July 2005, however, the record 
reflects that he failed to report for that hearing.  

After completing further action requested in the August 2004 
remand, the RO continued the denials of the claims for higher 
ratings assigned following the grant of secondary service 
connection for a vertebral fracture of the second and third 
lumbar vertebrae:  20 percent from August 13, 1991; and 40 
percent from July 22, 1996; a rating in excess of 10 percent 
for residuals of a GSW of the left thigh with RFB and damage 
to Muscle Group XIV, and a rating in excess of 10 percent for 
residuals of MFWs of the left hand and wrist with RFB (as 
reflected in an April 2005 supplemental SOC (SSOC)) and 
returned these matters to the Board for further appellate 
consideration.  

The Board notes that the Veterans Law Judge who conducted the 
September 1997 hearing is no longer employed by the Board.  
The judge chairing such a hearing must decide the veteran's 
appeal, unless that right is waived by the veteran.  See 
38 U.S.C.A. § 7107(c) (West 2002).  In October 2008, the 
Board notified the veteran that he could request a hearing 
with another Veterans Law Judge, noting that, if he did not 
respond to the letter within 30 days the Board would assume 
that he did not want an additional hearing.  No response has 
been received from the veteran concerning this matter.  
Accordingly, consistent with the October 2008 letter, the 
Board concludes that the veteran does not desire an 
additional personal hearing before the Board.  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

2.  There is no medical evidence indicating that the 
veteran's left hand and wrist required immobilization by cast 
beyond October 31, 1991.  

3.  From the August 13, 1991 effective date of the grant of 
service connection to July 22, 1996, the veteran's vertebral 
fracture of the second and third lumbar vertebrae was 
manifested by demonstrable deformity of vertebral body and 
complaints of pain, with no evidence of severe intervertebral 
disc syndrome (IVDS), moderate limitation of motion of the 
lumbar spine, severe lumbosacral strain, or ankylosis.  

4.  For the period from July 22, 1996 to September 22, 2002, 
the veteran's vertebral fracture of the second and third 
lumbar vertebrae was manifested by demonstrable deformity of 
vertebral body and complaints of pain, with no evidence of 
pronounced IVDS, severe limitation of motion of the lumbar 
spine, or ankylosis.

5.  For the period from September 23, 2002 to September 25, 
2003, the veteran's vertebral fracture of the second and 
third lumbar vertebrae was manifested by demonstrable 
deformity of vertebral body and complaints of pain, with no 
evidence of severe limitation of motion, ankylosis, or any 
separately compensable neurological manifestations or 
incapacitating episodes of IVDS.

6.  Since September 26, 2003, the veteran's vertebral 
fracture of the second and third lumbar vertebrae has been 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees, with no ankylosis of the entire 
thoracolumbar spine, no incapacitating episodes of IVDS, and 
no separately ratable neurological manifestations. 

7.  The service-connected GSW of the left thigh with RFB and 
damage to Muscle Group XIV has resulted in no more than 
moderate muscle disability, as the medical evidence reflects 
normal muscle strength, with no evidence of ragged, adherent 
scars, loss of deep fascia or muscle substance, or atrophy.  

8.  The service-connected residuals of MFWs of the left hand 
and wrist with RFB (to include subsequent Colles' fracture of 
the distal radius and a scaphoid fracture) are manifested by 
dorsiflexion to no less than 30 degrees and palmar flexion to 
no less than 20 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for extension of a temporary total rating, 
beyond October 31, 1991, for residuals of MFWs of the left 
hand and wrist with RFB are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.30 
(2008).  

2.  The criteria for an initial rating in excess of 20 
percent for vertebral fracture of the second and third lumbar 
vertebrae, prior to July 22, 1996, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.49, 4.71, 4.71a, Diagnostic Codes (DCs) 5285, 5292, 5293 
(as in effect prior to September 23, 2002).

3.  The criteria for a rating in excess of 40 percent for 
vertebral fracture of the second and third lumbar vertebrae, 
since July 22, 1996, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45,  4.49, 4.71, 4.71a, 
DCs 5285, 5292, 5293 (as in effect prior  to September 23, 
2002); General Rating Formula for  renumbered DCs 5235-5243 
and Formula for Rating  Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (as in effect since September 26, 
2003).

4.  The criteria for a rating in excess of 10 percent for 
residuals of a GSW of the left thigh with RFB and damage to 
Muscle Group XIV are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.56, 4.73, DC 5314 (as in effect prior to and 
since July 3, 1997).  

5.  The criteria for a rating in excess of 10 percent for 
residuals of MFWs of the left hand and wrist with RFB (to 
include subsequent Colles' fracture of the distal radius and 
a scaphoid fracture) are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.31, 4.71a, DC 5215 (2008), 4.73, DC 5309 (as 
in effect prior to and since July 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in April 2003 and April 2005 post-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claims for extension of the temporary total rating and higher 
ratings for his service-connected low back, left thigh, and 
left hand and wrist disabilities, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The April 
2005 letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claims 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  A March 2006 letter provided the 
veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the above-described 
notice, and opportunity for the veteran to respond, the June 
2007 SSOC reflects readjudication of the claims.  Hence, the 
veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the April 2003 and April 2005 notice letters, 
which informed the veteran of the information and evidence 
necessary to substantiate his claims for increased ratings, 
read together with the March 2006 letter, which explained how 
disability ratings are determined, and the February and 
November 1997 SOCs and March 2000, July 2003, April 2005 
SSOCs, which included the pertinent rating criteria, satisfy 
the notice requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned notice is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claims for increased ratings.  In this regard, during the 
January 1998 VA examination, the veteran reported that his 
left leg would go out on him; and, during the May 2003 VA 
examination, he stated that he experienced some weakness and 
fatigability in his left lower extremity.  During the 
September 1997 hearing, the veteran described weakness and 
numbness in his left hand, and reported that, while he could 
not handle the tools and materials used in construction, he 
could use his wrist to manipulate.  Significantly, the Court 
in Vazquez-Flores held that actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vazquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Given the veteran's statements regarding the 
effects of his left thigh and left hand and wrist 
disabilities on his daily life, the Board finds that, the 
record also indicates that the veteran has demonstrated that 
he has actual knowledge of the information and evidence 
needed to establish increased ratings.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA and private treatment records, Social 
Security Administration (SSA) records, and the reports of 
August 1996, January 1998, June 1999, and May 2003 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's September 
1997 hearing, along with various statements submitted by the 
veteran and his representative, on his behalf.  The Board 
notes that, in his October 2008 Informal Hearing 
Presentation, the veteran's representative asserted that a 
supplemental opinion had not been obtained from the VA 
examiner who evaluated the veteran in May 2003, as instructed 
in the Board's August 2004 remand.  However, this examiner 
reviewed the claims file and provided the requested 
supplemental opinion in November 2004.  This opinion includes 
the findings requested in the August 2004 remand.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Extension of Temporary Total Rating

In a May 1996 rating decision, the RO granted a temporary 
total rating for the left wrist injury, from September 3, 
1991.  A noncompensable rating was assigned effective from 
November 1, 1991.  A June 1996 rating decision granted an 
earlier effective date of August 13, 1991, for award of the 
temporary total rating.  The veteran is seeking an extension 
of the temporary total evaluation beyond October 31, 1991.
 
A total disability evaluation will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more, for a period of 1, 2, or 
3 months from the first day of the month following such 
hospital discharge or outpatient release.  38 C.F.R. § 4.30 
(2008). 

When VA assigns a temporary total rating, such will be 
followed by appropriate schedular evaluations.  A reduction 
in the total rating will not be subject to the notice and 
procedural requirements of 38 C.F.R. § 3.105(e).  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating.  38 C.F.R. § 4.30.  
Additionally, extensions of the temporary total rating are 
authorized when supported by the record in increments of one, 
two, or three months beyond the initial three months granted.  
38 C.F.R. § 4.30(b)(1).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to extension of a temporary total 
rating, beyond October 31, 1991, for residuals of MFWs of the 
left hand and wrist with RFB.
 
Records of private treatment from August to November 1991 
reflect that, in August 1991, the veteran fell from a roof 
and fractured his left wrist.  Closed reduction of the left 
wrist fracture was accomplished.  Closed reduction is defined 
as reduction by manipulation of bone, without incision of the 
skin.  See STEDMAN'S MEDICAL DICTIONARY  1535 (27TH Ed. 
2000).  An August 1991 X-ray through plaster revealed that 
the left wrist was casted in flexion, and the position of the 
fracture fragments was markedly improved.   Records of 
private treatment from September to November 1991 make no 
mention of the left wrist.  

There is simply no medical evidence of record which supports 
extension of the temporary total rating beyond October 31, 
1991.  In this regard, there is no indication that the 
veteran had surgery of the left hand and wrist; rather, the 
record reflects that he underwent closed reduction.  As such, 
assignment of a temporary total rating requires 
immobilization by cast, without surgery, of one major joint 
or more.  See 38 C.F.R. § 4.30(a)(3).  
 
Nevertheless, the evidence of record indicates that the 
veteran was not in a cast beyond October 31, 1991.  In this 
regard, a record of VA treatment from October 28, 1991 
reflects that the veteran was wearing a splint on the left 
forearm.  The assessment was status post Colles fracture, 
left wrist.  Moreover, the veteran himself reported, during a 
September 1992 Social Security examination, that his left arm 
was placed in a cast for eight weeks.  In June 1996, the 
veteran stated that his left arm was in a cast for 2 months, 
from August to October 1991.     
 
In summary, the Board concludes that there is no medical 
evidence suggesting that the veteran meets any of the 
criteria that would entitle him to extension of the temporary 
total rating pursuant to 38 C.F.R. § 4.30. 

Based on the foregoing, the claim for extension of a 
temporary total rating, beyond October 31, 1991, for 
residuals of MFWs of the left hand and wrist with RFB, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

III.  Higher Initial Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.

Historically, by rating action of May 1996, the RO granted 
service connection for residuals of vertebral fracture, L2 
and L3, and assigned an initial 10 percent rating under the 
provisions of 38 C.F.R. § 4.71a, DC 5285-5292, effective 
September 3, 1991.  In a June 1996 rating decision, the RO 
granted an earlier effective date of August 13, 1991 for the 
grant of service connection.  In the February 1997 rating 
decision, the RO granted an increased rating of 20 percent, 
effective July 22, 1996, and, in a November 1997 rating 
decision, the RO granted an earlier effective date of August 
13, 1991 for the 20 percent rating.  In the July 2003 rating 
decision, the RO granted an increased rating of 40 percent, 
effective July 22, 1996.  

Effective September 23, 2002, the criteria for rating IVDS 
were revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised  
criteria are intended to have a retroactive effect, the Board  
has the duty to adjudicate the claim only under the former  
criteria for any period prior to the effective date of the  
new DCs, and to consider the revised criteria for the period  
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v.  
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the applicable criteria in the SOC and 
SSOCs.   Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.



A.  Prior to July 22, 1996

During the period in question, residuals of vertebral 
fracture were rated under DC 5285.  Residuals without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast) were rated 60 percent disabling.  Residuals with cord 
involvement, bedridden or requiring long braces were rated 
100 percent disabling.  In other cases, residuals were rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, DC 5285 (as in effect prior to 
September 26, 2003).  

During the period in question, limitation of motion of the 
lumbar spine which was slight, moderate, or severe was rated 
10, 20, or 40 percent disabling, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (as in effect prior to 
September 26, 2003).  

Considering the pertinent evidence in light of the criteria 
of former DCs 5285 and 5292 (as in effect prior to September 
26, 2003), the Board finds that the medical evidence prior to 
July 22, 1996 provides no basis for more than the assigned 20 
percent rating.  

Records of private treatment from August to November 1991 
reflect that, on August 13, 1991, the veteran fell off a two 
story roof and suffered an L2 and L3 anterior body fracture.  
During treatment in September 1991, his physician noted that 
the veteran was in a lumbosacral corset, which gave him very 
good support, but he was still in a great deal of pain when 
he did too much activity, although the corset, hot baths and 
showers, and Darvocet seemed to keep it under control.  The 
physician added that there was no neurological deficit, and 
the veteran could bend and move without difficulty.  In 
October 1991, the veteran described pain shooting from the 
back up and down his spine and around to his belly, with no 
associated numbness, tingling, or weakness.  Examination was 
essentially normal and there were no deficits or palpable 
pain.  A November 1991 X-ray of the lumbar spine revealed a 
mild compression fracture of L2 and L3.  A November 1991 MRI 
of the lumbar spine also revealed compression fractures of 
the anterior aspect of the L2 and L3 vertebral bodies with no 
definite cord compression seen.  There was evidence of 
degeneration and dehydration of L2/L3, L3/L4, and L4/L5 
intervertebral discs.  There appeared to be some mild bulging 
of the L3/L4 and L4/L5 discs centrally.  

Records of VA treatment from October 1991 to July 1996 
reflect complaints regarding and treatment for chronic back 
pain.  During treatment in October 1991, there was no gross 
deformity of the spine, straight leg raising was full 
bilaterally, and deep tendon reflexes were equal bilaterally.  
The pertinent assessment was status post fracture lumbar 
vertebrae.  In July 1992, back range of motion was decreased 
to 20 to 30 degrees secondary to lumbar pain.  The diagnosis 
was chronic back pain.  In December 1992, examination 
revealed no gross deformity of the spine, but there was 
paravertebral spasm at the lumbosacral area.  Deep tendon 
reflexes were equal bilaterally, sensation was intact, and 
straight leg raising was full bilaterally.  The assessment 
was chronic low back pain.  A November 1993 X-ray of the 
lumbar spine revealed mild degenerative changes from L1 
through L5.  A May 1994 X-ray of the lumbar spine revealed a 
slight compression of the upper end-plates of the second and 
third lumbar vertebrae, with osteophytes projecting from the 
margins of these vertebrae, and no other bone or joint 
abnormality.  The impression following a June 1994 CT scan 
was mild posterior central bulge of the disc at the L3-4 
level.  The neural foramina appeared intact.  The L4-5 level 
suggested posterior bulge of the disc with mild degenerative 
bony spurring of the articular facets and mild ligamentum 
flavum hypertrophic change.  There was a mild focal spinal 
stenosis and neural foraminal encroachment could not be 
excluded.  

During treatment in May 1994, the veteran complained of low 
back pain, but denied numbness, tingling, and paresthesias.  
Examination of the lumbar spine revealed no tenderness and 
good range of motion.  The lumbar spine was within normal 
limits.  Examination in August 1995 revealed paraspinal area 
spasm and slight loss of motion.  The diagnosis was chronic 
back pain from L2-L3 disc disease.  During treatment in 
October 1995, the veteran had paravertebral spasm and deep 
tendon reflexes were 2+ bilaterally.  The assessment was 
chronic back pain.  

SSA records include a portion of a September 1992 orthopedic 
evaluation.  The veteran reported that, following his August 
1991 fall, he was hospitalized for 2 to 3 days and 
subsequently discharged with a back support.  The veteran 
complained of pain in the low back, going into his left side, 
over the top of the hip, with no radiation of pain down to 
the legs.  Undated range of motion testing, which appears 
immediately following the September 1992 evaluation, reflects 
flexion of the dorsolumbar spine to 70 degrees (normal being 
90 degrees), extension to 0 degrees (normal being 30 
degrees), and lateral flexion to 15 degrees, bilaterally 
(normal being 30 degrees).  During musculoskeletal evaluation 
in April 1993, range of motion testing revealed flexion of 
the dorsolumbar spine to 50 degrees (normal being to 90 
degrees).  Extension, right lateral flexion, and left lateral 
flexion were each to 15 degrees (normal being 30 degrees).  
An April 1994 assessment regarding functional impairment 
notes that the veteran's ability to lift, carry, stand, walk, 
and sit were affected by his impairment, in that he had 
painful reduction of motion of the lumbar spine.  

In an April 1993 letter, the veteran's private physician 
stated that he should be able to return to work doing 
something more sedentary and without heavy lifting.  He noted 
that the veteran had talked about returning to work as a gas 
station attendant, to which he had no objection.  

On orthopedic evaluation in April 1994, the veteran 
complained of constant back pain.  On examination, he walked 
without a limp.  Examination of the lower extremities 
revealed straight leg raising to 80 degrees and knee and 
ankle jerks were present and equal.  Sensation was normal and 
no motor weakness was detected.  No spasm was detected on 
examination of the lumbar spine.  There was some restricted 
motion of the lumbodorsal spine and tenderness in the lower 
lumbar area.  X-ray revealed minimal scoliosis with old 
compression deformities of L2 and L3 vertebral bodies.  The 
intervertebral disc spaces were normal, and there were mild 
hypertrophic degenerative changes at L1-L2, L2-L3, and L3-L4.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 20 
percent prior to July 22, 1996.  

The medical evidence during the period in question reflects 
that limitation of motion of the lumbar spine was no more 
than slight.  In this regard, in September 1991, the 
veteran's private physician stated that he could bend and 
move without difficulty.  While a July 1992 record of VA 
treatment reflects that back range of motion was decreased to 
20 to 30 degrees, range of motion testing associated with the 
veteran's SSA records, which appears to be from September 
1992, only two months later, reflects flexion to 70 degrees.  
Range of motion testing conducted in April 1993 reflects that 
flexion was only limited to 50 degrees.  The conclusion that 
limitation of motion of the lumbar spine was no more than 
slight is bolstered by the fact that the veteran had only 
some restricted motion of the dorsolumbar spine on orthopedic 
evaluation in April 1994 and range of motion was good during 
VA treatment in May 1994.  Moreover, loss of motion was only 
described as slight during VA treatment in August 1995.  When 
an additional 10 percent rating for demonstrable deformity of 
a vertebral body (as demonstrated on X-ray in April 1994) is 
added to the 10 percent rating warranted for slight 
limitation of motion, the result is the 20 percent rating 
currently assigned.  As moderate limitation of motion of the 
lumbar spine has not been demonstrated, a rating in excess of 
20 percent is not warranted.  

In addition, there is no indication, during the period in 
question, that the veteran's service-connected vertebral 
fracture resulted in abnormal mobility requiring a neck 
brace, or that the veteran was bedridden, required long leg 
braces, or had cord involvement.  As such, a rating in excess 
of 20 percent is not warranted under DC 5285.  

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria 
during the period in question.  Given the findings of 
degenerative disc disease, the Board has considered whether 
rating the service-connected low back disability under the 
criteria for IVDS would benefit the veteran.    

Prior to September 23, 2002, IVDS was rated under DC 5293 as  
follows: moderate IVDS with recurring attacks, was rated 20 
percent disabling; severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent disabling;  
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological  
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling. 

The medical evidence during the period in question does not 
reflect recurring attacks of IVDS.  As severe IVDS has not 
been demonstrated, a higher rating of 40 percent under DC 
5293 is not warranted.  

Further, no other DC provides any basis for assignment of any 
higher rating for the period in question.  Under the former 
criteria, ratings in excess of 20 percent are available for 
ankylosis of the entire spine, ankylosis of the lumbar spine, 
or severe lumbosacral strain.  However, as the medical 
evidence does not demonstrate that the veteran's service 
connected low back disability involves any of the above, 
there is no basis for evaluation of the disability under 
former DCs 5286, 5289, or 5295, respectively.  

B.  From July 22, 1996 to September 22, 2002

In the July 2003 rating decision, the RO granted an increased 
rating of 40 percent under DC 5285-5292, effective July 22, 
1996.  

Considering the pertinent evidence in light of the criteria 
of former DCs 5285 and 5292 (as in effect prior to September 
26, 2003), the Board finds that the medical evidence for the 
period from July 22, 1996 to September 22, 2002 does not show 
symptoms that warrant a rating in excess of 40 percent.  
  
On VA examination in August 1996, the veteran complained of 
increasing pain in the lower back.  On examination, posture 
and gait were essentially unremarkable.  The veteran was able 
to squat, arise, stand on heels and toes, and ambulate 
without difficulty.  Range of motion testing of the spine 
revealed flexion to approximately 70 degrees and extension to 
5 degrees.  There was some tenderness to palpation.  Straight 
leg test was essentially unremarkable and there was no muscle 
wasting.  There were positive reflexes.  The pertinent 
impression was status post compression fracture of the spine 
at L2 and L3 with residual pain.  The examiner added that the 
veteran might be developing some early, traumatic arthritis.  
X-ray of the lumbar spine revealed wedge deformities of L2 
and L3 with anterior osteophyte formation.  

During the September 1997 Board hearing, the veteran 
described constant pain in his lower back across the hips and 
belt area.  He reported that the pain went down both legs, 
and added that his toes went numb twice a week.  He reported 
that he was limited in what he could do because of his back.  

The veteran again underwent VA spine examination in January 
1998.  He described daily low mid-back pain, which radiated 
around his ribs and moved upward into the lower thoracic 
area.  He described the pain as a dull pain, about 2 on a 
scale of 10.  He stated that, over the years, he had learned 
to know his limitations and tried not to lift.  He described 
radiation of pain across the top of the right hip, about once 
a month, and added that his feet went numb for 10 to 15 
minutes, at times.  On examination, there was no tenderness 
along the lumbosacral spine and no paraspinal tenderness.  
Straight leg raising was to 90 degrees, bilaterally, with 
pain of 2 to 3 in the back.  He complained of pain of 2 on 
forward flexion at 30 degrees, and reported pain of 4 on 
forward flexion at 55 degrees, which was his limit of motion.  
Extension was to 18 degrees, with pain of 5 to 6.  Lateral 
flexion was to 30 degrees, with complaints of pain of 5 to 6.  
Pain graded level 2 was reported at 25 degrees of left 
lateral flexion.  The veteran had full rotation to the left, 
with pain of 5 to 6 in the low mid-back, and he had pain of 3 
to 4 at the halfway point of rotation to the right, and 5 to 
6 on full rotation.  The impression was status post 1991 
accident with fracture of L2 and L3 vertebrae, by history; 
chronic low back pain since that time.  X-ray of the 
lumbosacral spine reveals anterior wedging of L2 and L3 
vertebral bodies and mild disc space narrowing.  

Records of VA treatment from July 1996 to September 2002 
include continuing complaints of low back pain.  
Specifically, in March 2002, the assessment was degenerative 
joint disease of the spine.    

SSA records associated with the claims file include a 
February 1998 Social Security examination.  Examination 
revealed a very slight, long, smooth thoracolumbar scoliosis 
with concavity to the right.  Range of motion was reduced.  
Sciatic tension test, straight leg raising, Lasegue's, 
Gaenslen, Faber, and spine rotation tests were negative.  
Sensation to pinprick was normal, and deep tendon reflexes 
were 2+.    On musculoskeletal evaluation, range of motion 
testing of the dorsolumbar spine revealed flexion to 60 
degrees (normal being to 90 degrees), extension to 5 degrees 
(normal being to 30 degrees), and lateral flexion to 15 
degrees, bilaterally (normal being to 30 degrees).  A 
February 1998 X-ray of the lumbosacral spine revealed mild 
degenerative joint and degenerative disc disease.  

The veteran underwent VA examination in June 1999.  Range of 
motion testing of the lumbar spine revealed flexion to 40 
degrees, extension to 10 degrees, and lateral flexion to 30 
degrees, bilaterally.  The examiner noted that he was able to 
produce at least 60 degrees of flexion when performing the 
leg raising test with the veteran in the supine position and 
unwitting of the testing of the lumbar spine.  The examiner 
noted that the claims file revealed fracture of the second 
and third lumbar vertebrae, with evidence of degeneration 
consistent with arthritic changes as well as some disc 
disease.  The examiner suspected that the veteran's 
complaints of pain radiating down the left leg were 
radiculopathy from his lumbar injury.  However, in an 
addendum following EMG testing, the examiner added that there 
was some evidence of mild left old S1 radiculopathy, however, 
there was no evidence of lumbar radiculopathy.  

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a rating in excess of 40 
percent from July 22, 1996 to September 22, 2002.  

The medical evidence during the period in question does not 
reflect severe limitation of motion, as required for a rating 
in excess of 40 percent (when combined with the additional 10 
percent rating warranted for demonstrable deformity of 
vertebral body, as demonstrated on X-ray in August 1996).  In 
this regard, range of motion testing during the period in 
question reflects flexion limited to no less than 40 degrees.  
Moreover, while the veteran had forward flexion to 40 degrees 
on range of motion testing conducted during the June 1999 VA 
examination, the examiner added that he was able to produce 
at least 60 degrees of flexion when the veteran was supine 
and unaware of the testing.  As severe limitation of motion 
of the lumbar spine has not been demonstrated, a rating in 
excess of 40 percent (based on a 40 percent rating for severe 
limitation of motion and an additional 10 percent rating for 
demonstrable deformity of a vertebral body) is not warranted.  

In addition, there is no indication, during the period in 
question, that the veteran's service-connected vertebral 
fracture resulted in abnormal mobility requiring a neck 
brace, or that the veteran was bedridden, required long leg 
braces, or had cord involvement.  As such, a rating in excess 
of 40 percent is not warranted under DC 5285.  

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria 
during the period in question.  Given the February 1998 X-ray 
finding of degenerative disc disease, the Board has 
considered whether rating the service-connected low back 
disability under the criteria for IVDS would benefit the 
veteran, however, the medical evidence during the period in 
question does not reflect pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief, as 
required for a higher rating of 60 percent.  

Further, no other DC provides any basis for assignment of any 
higher rating for the period in question.  Under the former 
criteria, ratings in excess of 40 percent are available for 
ankylosis of the entire spine or ankylosis of the lumbar 
spine.  However, as the medical evidence does not demonstrate 
that the veteran's service connected low back disability 
involves either of the above, there is no basis for 
evaluation of the disability under former DCs 5286 or 5289, 
respectively.  

C.  From September 23, 2002 to September 25, 2003

The only medical evidence reflecting the severity of the 
veteran's service-connected low back disability during the 
period in question is the report of a May 2003 VA 
examination.  The veteran described daily intermittent pain 
over the low back area.  He stated that he had several 
episodes of intermittent weakness and numbness over his left 
thigh and numbness down his entire lower extremity on various 
occasions, but it was not related to anything particular.  On 
examination, gait was normal.  Range of motion testing 
revealed forward flexion to 65 to 70 degrees, with pain from 
50 to 70 degrees.  Extension was to 5 degrees with pain.  
Lateral flexion was to 10 degrees, bilaterally, with pain.  
There was minimum discomfort on palpation of the lumbar area.  
No muscle spasm or muscle atrophy was noted over the lumbar 
region.  Straight leg raising caused only back pain, 
bilaterally.  Reflexes in the lower extremities were 2+, 
motor power was 5/5 and sensation was normal bilaterally.  X-
rays of the lumbar spine revealed mild compression fractures 
of L2, L3, with alignment intact and mild disc narrowing 
posteriorly.  The radiological impression included mild 
degenerative disc disease.  

The examiner noted that the veteran had limitation of motion 
of his back in lateral bending and extension, associated with 
pain over the low back area, but did not exhibit any 
radiculopathy or neurological deficits over the lower 
extremities.  While the veteran reported that his pain caused 
some weakness and fatigability in the back, the examiner 
reported that the veteran did not complain of any 
incoordination and, as far as daily activities were 
concerned, he could walk one or two blocks, stand for thirty 
minutes, and sit for one or two hours before there was 
increasing pain over the back area.  The examiner added that 
the veteran could do his daily activities around the house at 
his own pace.  

Considering the pertinent evidence in light of the criteria 
in effect during the period from September 23, 2002 through 
September 25, 2003, the Board finds that a rating greater 
than 40 percent is not warranted on any basis.  

The medical evidence during the period in question does not 
reflect severe limitation of motion, as required for a rating 
in excess of 40 percent (when combined with the additional 10 
percent rating warranted for demonstrable deformity of 
vertebral body, as demonstrated on X-ray May 2003).  In this 
regard, range of motion testing during the period in question 
reflects flexion to 65 to 70 degrees.  Even considering pain, 
the veteran had flexion to 50 degrees, at which point the 
examiner noted pain.  As severe limitation of motion of the 
lumbar spine has not been demonstrated, a rating in excess of 
40 percent (based on a 40 percent rating for severe 
limitation of motion and an additional 10 percent rating for 
demonstrable deformity of a vertebral body) is not warranted.  

In addition, there is no indication, during the period in 
question, that the veteran's service-connected vertebral 
fracture resulted in abnormal mobility requiring a neck 
brace, or that the veteran was bedridden, required long leg 
braces, or had cord involvement.  As such, a rating in excess 
of 40 percent is not warranted under DC 5285.  

The Board has considered the fact that, effective September 
23, 2002, IVDS (still rated under DC 5293) was to be 
evaluated by one of two alternative methods:  on the basis of 
total duration of incapacitating episodes over the previous 
12 months, or, alternatively, by combining under 38 C.F.R. § 
4.25 separate ratings for its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
rating.  For purposes of evaluation under former DC 5293, an 
incapacitating episode is a period  of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and  neurological 
manifestations mean orthopedic and neurological  signs and 
symptoms resulting from IVDS that are present  constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  

However, the veteran has not alleged, and the medical 
evidence does not show, that, during the period in question 
the veteran's service-connected low back disability resulted 
in any incapacitating episodes requiring bed rest prescribed 
by a physician, let alone for a total duration of at least 
six weeks during the past 12 months, as required for a rating 
in excess of 40 percent on the basis of incapacitating 
episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

Moreover, combining the ratings for separate orthopedic and 
neurological manifestations would not result in a rating 
greater than 40 percent.  For the period in question, the 
pertinent medical evidence does not demonstrate more 
orthopedic impairment, primarily, motion limited by pain, 
that would warrant a higher rating under DC 5292.  Further, 
while the veteran described numbness down his entire lower 
extremity, the May 2003 VA examiner specifically noted that 
the veteran did not exhibit any radiculopathy or neurological 
deficits over the lower extremities.  In addition, that 
examination revealed reflexes in the lower extremities to be 
2+, motor power of 5/5, and normal sensation, bilaterally.   

The record also presents no basis for assignment of any 
higher rating under any alternative DC during the period in 
question.  While, under the criteria in effect prior to 
September 26, 2003, ankylosis of the spine or ankylosis of 
the lumbar spine  may warrant a rating in excess of 40 
percent, here, the service-connected low back disability has 
not been shown to involve either of the these.  See 38 C.F.R. 
§ 4.71a, DCs 5286, 5289.  


D.  From September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine (to include consideration of separate rating for 
orthopedic and neurological manifestations) or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  

Under the General Rating Formula, a 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.

Considering the pertinent evidence in light of the criteria 
in effect since September 26, 2003, the Board finds that a 
rating greater than 40 percent for this period also is not 
warranted on any basis.  

In November 2004, the physician who examined the veteran in 
May 2003 reviewed the claims file and provided a supplemental 
opinion.  He stated that, with regard to the compression 
fracture of L2-L3 vertebral bodies, the veteran had continued 
residual pain over that area on increased activity, bending, 
or stooping.  He added that, on physical examination, the 
veteran had almost full range of motion, in that he could 
flex his back to 70 degrees, but, when doing so, he 
experienced pain between 50 and 70 degrees.  The examiner 
noted that no radicular injuries or residuals were found on 
examination of the lower extremity.  The examiner opined that 
the veteran would not be able to do heavy general laboring 
jobs such as a roofer, but that he should be placed on a 
light duty job or a sedentary job that did not require him to 
be on his feet for more than 1 to 2 hours in an 8 hour 
period.  

Records of VA treatment from January 2006 to June 2007 
reflect that, during treatment in March 2006, the veteran 
reported that his low back pain was unchanged, with no 
radiculopathy, weakness, numbness, or loss of bladder or 
bowel control.  

The medical evidence since September 26, 2003 clearly does 
not reflect a basis for more then a 40 percent rating under 
the General Rating Formula.  While, under Note (1) of the 
General Rating Formula for  revised DCs 5235-5243, VA must 
continue to consider whether combining ratings for orthopedic 
and neurological manifestations would result in a higher 
rating for the veteran's service-connected low back 
disability, such would not be the case here.  

Consideration of the pertinent findings with respect to the 
veteran's primary orthopedic manifestation-limited motion-
in light of the General Rating Formula would result in no 
more than a 20 percent rating, even when considering 
functional impairment based on pain.  In this regard, the 
findings shown on VA examination in May 2003 and reiterated 
in the examiner's November 2004 supplemental opinion, 
included flexion from 0 to 70 degrees, with pain at 50 
degrees.  Moreover, during VA treatment in March 2006, the 
veteran himself reported that his low back pain was 
unchanged, suggesting no additional limitation of motion.  

There is also no medical evidence of any separately ratable 
neurological disability.  In his November 2004 supplemental 
opinion, the VA examiner specifically noted no radicular 
injuries or residuals has been found on his examination of 
the veteran, and the veteran denied radiculopathy or numbness 
during VA treatment in March 2006.  

Finally, the Board notes that, the veteran has not alleged, 
and the medical evidence does not show that bed rest has been 
prescribed by a physician during the period in question, nor 
does the record include objective evidence otherwise 
establishing incapacitating episodes.  As such, there is no 
evidence that the veteran has had any incapacitating episodes 
of IVDS, let alone for a total duration of at least six weeks 
during the past 12 months as required for a higher rating of 
60 percent on the basis of incapacitating episodes.  

E.  All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v.  
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this case, however, the Board finds that the 20 percent 
rating properly compensates the veteran for the extent of his 
functional loss due to pain and other factors set forth in §§ 
4.40 and 4.45 for the period prior to July 22, 1996, and the 
40 percent rating properly compensates the veteran for such 
functional loss for the period since that date.  In this 
regard, while the records include an April 1994 assessment 
that the veteran's ability to lift, carry, stand, and walk 
were affected by painful reduction of motion, the same 
physician noted that he could frequently carry 10 pounds, 
occasionally carry 20 pounds, could spend 3 hours standing, 
and 4 hours sitting.  Even considering limitation based on 
pain in January 1998 and May 2003, the veteran did not 
demonstrate limitation of motion as required for a higher 
rating.  In addition, the May 2003 VA examiner noted that the 
veteran could do his daily activities around the house at his 
own pace.  

Further, the Board notes that, while the veteran has 
complained of pain, the revised criteria contemplate symptoms 
such as pain, stiffness, aching, etc., if present, thus, 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the sections of the rating schedule for 
evaluating neurological disabilities.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).  In any event, there is simply no 
medical evidence to support a finding that the veteran's pain 
is so disabling as to effectively result in ankylosis. 
 
Additionally, the Board finds that there is no showing that, 
during any period in question, the veteran's service-
connected low back disability has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b) (cited in the March 2000 and April 2005 
SSOCs).  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 20 
percent rating prior to July 22, 1996 and the 40 percent 
rating assigned since that date).  In this regard, although 
the veteran has been unemployed since August 1991, in April 
1993, his private physician opined that he could return to 
work in a sedentary job.  The June 1999 VA examiner noted 
that there was no problem which could be elicited on 
examination which would prevent him from being able to obtain 
employment in a field other than construction.  In addition, 
in his November 2004 supplemental opinion, the VA examiner 
opined that the veteran should be placed on a light duty or 
sedentary job.  

While clearly some interference with employment is 
contemplated in the ratings assigned, the Board notes that 
there is no objective showing that the veteran's service-
connected low back disability, alone, results in greater 
interference with employment than that contemplated in the 
assigned ratings.  There also is no objective evidence that 
the low back disability has warranted frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   

For all the foregoing reasons, the claims for higher ratings 
for the service-connected vertebral fracture of the second 
and third lumbar vertebrae, for the periods prior to and 
since July 22, 1996, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

IV.  Increased Ratings

As noted above, the veteran's entire history is to be 
considered when making disability evaluations.  See generally 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).   Where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.   

A.  GSW of the Left Thigh

Historically, by rating action of December 1972, the RO 
granted service connection and assigned an initial 10 percent 
rating for residuals of a GSW of the left thigh with RFB and 
damage to MG XIV.  In a statement received in June 1996, the 
veteran argued that he should be rated 100 percent.  On July 
22, 1996, the veteran filed a VA Form 21-8940 (Veteran's 
Application for Increased Compensation Based on 
Unemployability) which the RO construed as a claim for 
increase.  In the February 1997 rating decision on appeal, 
the RO continued the 10 percent rating pursuant to 38 C.F.R. 
§ 4.71a, DC 5314.  

DC 5314 is applicable to Muscle Group XIV.  The function of 
that muscle group is extension of the knee; simultaneous 
flexion of hip and flexion of knee; tension of fascia lata 
and iliotibial (Massiat's) band, acting with XVII in postural 
support of the body; acting with hamstrings in synchronizing 
hip and knee.  Under DC 5314, moderate disability of Muscle 
Group XIV warrants a 10 percent rating, moderately severe 
disability warrants a 30 percent rating, and severe 
disability warrants a 40 percent rating.  

The Board notes, at the outset, that the rating criteria for 
muscle group injuries were changed, effective July 3, 1997.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997) (codified at 
38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 38 C.F.R. 
§§ 4.47-4.54, 4.72 were removed and reserved).  The defined 
purpose of these changes were to incorporate updates in 
medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
these were not intended as substantive changes.  See 62 Fed. 
Reg. No. 106, 30235-30237.  Here, the ratings applicable to 
this case, 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5314, 
have not undergone any substantive changes; accordingly, 
evaluation of the veteran's service connected left thigh 
disability would be the same under the former or revised 
rating criteria.

Under the criteria in effect prior to the July 3, 1997 
revisions, moderate disability was characterized by through 
and through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment.  
Absence of explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection.  History 
and complaint characteristic of moderate muscle injury 
includes service department record or other sufficient 
evidence of hospitalization in service for treatment of 
wound.  Record in the file of consistent complaint on record 
from first examination forward, of one or more of the 
cardinal symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by injured muscles.  Objective findings 
of entrance and (if present) exit scars linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  

Moderately severe disability was characterized by through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department record or other sufficient evidence 
showing hospitalization for a prolonged period in service for 
treatment of wound of severe grade.  Record in the file of 
consistent complaint of cardinal symptoms of muscle wounds.  
Evidence of unemployability because of inability to keep up 
with work requirements is to be considered, if present.  
Objective findings of entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

Severe disability of muscles was characterized by through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  History and complaint characteristic of 
severe muscle injury is the same as that for moderately 
severe injury, in aggravated form.  Objective findings of 
extensive ragged, depressed, and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in track 
of missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of opposing group of muscles, if present, 
indicates severity.  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56 (as in effect prior to July 3, 
1997).

Under the rating criteria in effect since July 3, 1997, 
disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe, or severe.  38 C.F.R. 
§ 4.56(d).  

Moderate disability is characterized by a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History and complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c), particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of entrance and exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings 
characteristic of severe muscle disability include ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:  (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G) Induration or atrophy of 
an entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record does not 
support assignment of a rating in excess of 10 percent for 
GSW of the left thigh.  

Service treatment records reflect that, in August 1971, the 
veteran sustained multiple fragment wounds to the left chest 
wall, left hand, left flank, and left thigh.  The wounds were 
debrided and closed and the veteran was discharged from the 
ward to company rear in Bien Hoa.  

Records of VA treatment include a February 1996 record of the 
veteran's complaints of pain on the left thigh, at the site 
of the shrapnel injury.  

During VA examination in August 1996, the veteran described 
his shrapnel wounds to the left thigh as stable, reporting 
that they were not giving him a whole lot of difficulty.  
Examination revealed a scar on the left thigh, freely 
movable, nontender, flesh-toned, and approximately the size 
of a quarter.  The pertinent impression was status post 
shrapnel wound to the left thigh.  X-ray revealed a foreign 
body in the soft tissues of the mid upper portion of the 
femur on the left side.  

During the September 1997 hearing, the veteran asserted that 
his left thigh injury was worse than contemplated in the 10 
percent rating.  

On VA examination in January 1998, the veteran described 
cramping pain and numbness in the left upper leg with 
increased activity.  He added that, at times, while standing, 
the entire left leg would go out on him, and, at other times, 
he had a totally numb feeling, which usually persisted for 
about 3 to 4 minutes and would then gradually subside.  He 
reported that these periods of numbness were recently 
happening 2 to 3 times a month.  Examination revealed a 1 cm. 
by 2 cm. slightly depressed, nontender scar over the left 
lateral thigh muscle.  The examiner noted that there was 
decreased pinprick sensation over the scar.  Muscle strength 
appeared to be normal.  X-ray revealed no fractures or 
dislocations.  There were radiopaque foreign bodies in the 
lateral aspect of the thigh at the level of the midshaft.  
The impression was status post shrapnel wound in Vietnam to 
left thigh with resulting scar formation in the left thigh 
area, and radiopaque foreign bodies seen at the mid-shaft of 
the left femur, laterally, on X-ray.  

SSA records include a February 1998 Social Security 
examination.  The veteran described numbness in his left leg 
for no discernable reason and not associated with any 
activity, occurring 3 to 4 times per week to once every 3 to 
4 months.  Examination revealed a well-healed, non-tender 1 
inch diameter scar on the left thigh.  There was no heat, 
effusion, redness, swelling, crepitus, or instability of any 
joint.  Circulation and periphery were excellent and he was 
well-muscled without any atrophy.  The pertinent impression 
was gun shot wound in the left thigh with occasional to 
frequent sudden numbness of the left lower extremity and 
falling.  Range of motion testing conducted in February 1998 
reflects normal range of motion of the left hip and knee.  

On VA examination in June 1999, the veteran described left 
leg numbness and denied any further sequelae.  Examination 
revealed no decreased range of motion of the hip.  The 
examiner commented that the residuals of the gunshot wound to 
the left thigh and damage to muscle group XVI did not appear 
to be of any significance, rather, he opined that the 
veteran's complaints of pain radiating down the left leg were 
radiculopathy from his lumbar injury.  The scar did not 
reveal marked atrophy, repeat ulceration, or any evidence of 
malnutrition.  X-ray revealed two small, approximately 7 mm. 
by 3 mm. and 3 mm. by 2 mm., metallic foreign bodies in the 
soft tissue of the anterolateral aspect of the proximal left 
thigh.  In an addendum following EMG testing, the examiner 
noted that there was some evidence of mild left S1 
radiculopathy, however, there was no evidence of lumbar 
radiculopathy and no physical evidence of limitation 
regarding the left lower extremity.  

The veteran underwent another VA examination in May 2003.  
The examiner indicated that he reviewed the claims file and 
noted that the record reflected that the veteran sustained a 
GSW over the left thigh area in Vietnam, which was debrided, 
cleaned, and subsequently healed.  The veteran described 
several episodes of intermittent weakness and numbness over 
the left thigh, with numbness down the entire lower extremity 
on various occasions.  Examination revealed a 2 cm. circular 
scar over the mid lateral aspect of the left thigh, with a 
slight depression due to loss of the subcutaneous tissue.  
The scar was nontender, nonpainful, and there was no evidence 
of ulceration, malnutrition, or adherence to the underlying 
tissue.  There was decreased sensation over the scar, but no 
evidence of keloid formation or disfigurement.  Examination 
of the lower extremities revealed the circumference of the 
thigh muscles to be equal.  There was no evidence of any 
muscle atrophy or muscle loss in the left thigh, and muscle 
strength was 5/5.  Sensation over the left thigh was intact, 
and left knee range of motion was 0 to 135 degrees without 
discomfort.  The left knee was stable with no fluid or 
effusion.  Range of motion testing of the left hip revealed 
flexion to 100 degrees, abduction to 40 degrees, adduction to 
20 degrees, and internal and external rotation to 50 degrees, 
each.  The pertinent impression was that physical examination 
revealed motor power to be normal, with no evidence of 
decreased sensation on examination.  While the veteran 
described weakness and fatigability in the left lower 
extremity, the examiner noted that he did not complain of any 
incoordination and, as far as daily activities were 
concerned, he could walk 1 to 2 blocks, stand for 30 minutes, 
sit for 1 or 2 hours, and do his daily activities around the 
house at his own pace.  

In his November 2004 supplemental opinion, the examiner noted 
that the veteran did complain of pain at times over his left 
leg area, and had some degree of fatigability when he was on 
his legs for long periods of time.  The examiner reported 
that, on physical examination in May 2003, he had a circular 
scar over the mid-lateral aspect of the left thigh with a 
slight depression due to loss of the subcutaneous tissue, and 
the incisional scar was non-tender and non-painful.  He added 
that there was no evidence of muscle loss, ulceration, keloid 
formation, or adherence of the underlying tissue, and there 
was no pain or discomfort over that area when he moved the 
left leg, hip, and knee.  He also noted that motor power over 
the thigh muscles was normal.  Therefore, he opined that the 
severity of the residuals of the GSW to the left thigh was 
slight.  

The above evidence reflects that the veteran did not have the 
type of injury or history and complaint associated with 
moderately severe or severe disability of the muscles.  In 
this regard, the service treatment records reflect that the 
left thigh was debrided and closed, and the veteran was 
returned to Bien Hoa.  There is no evidence of prolonged 
infection, sloughing of soft parts, intermuscular scarring, 
prolonged hospitalization, shattering bone or open comminuted 
fracture.  

In addition, the record does not reflect consistent 
complaints of cardinal signs and symptoms of muscle 
disability.  While the veteran has described weakness in the 
left leg, and reported fatigability during the May 2003 VA 
examination, in August 1996, he described his shrapnel wounds 
as stable, and muscle strength was normal on VA examinations 
in January 1998 and May 2003.  The May 2003 examiner 
specifically noted that the veteran did not complain of 
incoordination.  As such, the record does not reflect 
consistent complaints of cardinal signs and symptoms of 
muscle disability.  

Moreover, while the January 1998 X-ray revealed foreign 
bodies in the left thigh, and the left thigh scar has been 
described as depressed, there is no evidence of ragged, and 
adherent scars, loss of deep fascia or muscle substance, 
soft, flabby muscles in the wound area, or atrophy.  Rather, 
the May 2003 VA examination revealed that the scar was not 
adherent to underlying tissue and there was no evidence of 
any muscle atrophy or muscle loss.  

The conclusion that the service-connected GSW of the left 
thigh results in no more than slight muscle injury is 
bolstered by the comment of the June 1999 VA examiner, that 
the residuals of the GSW to the left thigh and damage to MG 
XVI (presumably a typographical error, as MG XVI is the 
pelvic girdle group and the examiner himself pointed out that 
the injury was to the thigh) did not appear to be of any 
significance.  In addition, in the November 2004 supplemental 
opinion, the May 2003 VA examiner specifically described the 
severity of the residuals of the GSW to the left thigh as 
slight.  

Regarding the DeLuca criteria, the Board finds that the 10 
percent rating properly compensates the veteran for the 
extent of his functional loss.  DeLuca, 8 Vet. App. at 204-7.  
In this regard, while the veteran has described weakness and 
fatigability, there was no complaint of incoordination during 
the May 2003 VA examination, and the examiner opined that the 
veteran could do his daily activities around the house at his 
own pace.  Thus, despite the reported weakness and 
fatigability, in light of the overall normal and close to 
normal examination findings as to range of motion and 
strength, the Board finds that the current 10 percent rating 
properly compensates the veteran for the extent of any 
functional loss.  

The Board has considered a separate evaluation for the left 
thigh scar.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  However, as this scar has not been described as 
painful, and has not been found to be unstable, poorly 
nourished with repeated ulceration, exceed 144 square inches, 
or to be deep or cause limited motion and exceed 6 square 
inches, a separate compensable evaluation is not warranted.  
38 C.F.R. § 4.118 (2002 & 2008).  

Finally, the Board finds that there is no showing that the 
veteran's service-connected GSW of the left thigh has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the March 2000 and April 2005 SSOCs).  In this regard, the 
Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned 10 percent rating).  
Rather, the June 1999 VA examiner, who evaluated the left 
thigh, noted that there was no problem which could be 
elicited on examination which would prevent the veteran from 
being able to obtain employment in a field other than 
construction.  In addition, in his November 2004 supplemental 
opinion, the VA examiner opined that the veteran should be 
placed on a light duty or sedentary job.  There also is no 
objective evidence that atrophy of the buttock and left thigh 
has warranted frequent periods of hospitalization, or that 
the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell, 9 Vet. App. at 
338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 
227.   

For all the foregoing reasons, there is no basis for "staged 
rating" of the service-connected GSW of the left thigh, 
pursuant to Hart (cited to above), and the claim for increase 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the assignment of a rating in excess of 10 percent, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

B.  MFWs of the Left Hand and Wrist

Historically, by rating action of December 1972, the RO 
granted service connection and assigned an initial 10 percent 
rating for residuals of MFW of the left hand and wrist with 
RFB.  In the May 1996 rating decision, the RO granted service 
connection for a left wrist injury, fracture of the scaphoid 
bone and radial neck, and assigned a temporary total rating, 
from September 3, 1991, and a noncompensable rating, from 
November 1, 1991.  In a statement received in June 1996, the 
veteran argued that he should be rated 100 percent.  On July 
22, 1996, the veteran filed a VA Form 21-8940, which the RO 
construed as a claim for increase.  In the February 1997 
rating decision on appeal, the RO continued the 10 percent 
for residuals of MFWs, left hand and wrist, with RFW, 
pursuant DC 5215-5309.  The RO recharacterized the disability 
as residuals, MFWs, left hand and wrist, with RFB, with 
subsequent Colles fracture of the distal radius and scaphoid 
fracture (minor).    

As noted above, the rating criteria for muscle group injuries 
were changed, effective July 3, 1997.  62 Fed. Reg. No. 106, 
30235-30240 (June 3, 1997) (codified at 38 C.F.R. §§ 4.55-
4.73 Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 
were removed and reserved).  Here, the rating applicable to 
this case, 38 C.F.R. § 4.73, DC 5309, has not undergone any 
substantive changes; accordingly, evaluation of the veteran's 
service connected MFWs of the left hand and wrist would be 
the same under the former or revised rating criteria.

DC 5309 is applicable to muscle group IX, which includes the 
forearm muscles.  
These muscles act in strong grasping movements and are 
supplemented by the intrinsic muscles in delicate 
manipulative movements. The intrinsic muscles of the hand 
include: the thenar eminence; the short flexor, opponens, 
abductor, and adductor of the thumb; the hypothenar eminence; 
the short flexor, opponens, and abductor of the little 
finger; four lumbricales; and four dorsal and three palmar 
interossei.  38 C.F.R. § 4.73, DC 5309.  A note to DC 5309 
states that the hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  The note 
provides that muscle injuries to the hand should be rated 
based on limitation of motion, with a minimum rating of 10 
percent.  Id.

DC 5215 evaluates limitation of motion of the wrist, and 
provides a 10 percent rating for either the major or minor 
extremity if dorsiflexion is less than 15 degrees or palmar 
flexion is limited in line with the forearm.  38 C.F.R. 
§ 4.71a, DC 5215.  Only a 10 percent rating is assignable 
under this diagnostic code.   
 
In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met. 38 C.F.R. § 4.31.

Normal range of motion of the wrist is dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees and radial deviation to 20 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.   
 
Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that the record does not 
support assignment of a rating in excess of 10 percent for 
MFWs of the left hand and wrist.    

Service treatment records reflect that, in August 1971, the 
veteran sustained multiple fragment wounds to the left chest 
wall, left hand, left flank, and left thigh.  The wounds were 
debrided and closed and the veteran was discharged from the 
ward to company rear in Bien Hoa.  

Records of private treatment reflect that, in August 1991, 
the veteran fractured his distal left radius.  

Records of VA treatment from October 1991 to June 2007 
reflect that, in August 1992, the veteran underwent removal 
of foreign body fragments from the left dorsal index finger 
and left wrist.  In December 1996, the veteran complained of 
numbness in the left fourth and fifth fingers.  The 
impression was rule out ulnar neuropathy.  In November 1997, 
the veteran described chronic numbness in the left hand.  He 
added that his splint helped.  The assessment was early 
carpal tunnel syndrome by history.  The assessment following 
treatment in June 1998 was carpal tunnel syndrome, stable.  
During treatment in April 2000, the veteran reported that his 
wrist pains had resolved with the use of splints.  

On VA examination in August 1996, the veteran complained of 
decreased range of motion and strength in the hands.  He 
described his shrapnel wounds of the left hand as stable and 
not giving him a whole lot of difficulty.  Range of motion 
testing revealed left wrist dorsiflexion to 70 degrees, and 
palmar flexion to approximately 50 degrees.  Supination and 
pronation were within normal limits.  Ulnar deviation was 
approximately 30 degrees and radial deviation was 
approximately 15 degrees.  The veteran had some generalized 
atrophy of the hand and fingers as compared to the right 
hand, however, he was able to make a tight fist and fully 
extend all digits.  Left hand grip was diminished as compared 
to the right.  The veteran had apposition of all fingers, and 
was able to touch all fingertips and thumbs to the palmar 
crease.  The pertinent impression was status post fracture of 
the "right" wrist with some decreased range of motion, some 
atrophy of the hand and diminished grip strength [clearly, 
referral to the right wrist is a typographical error, as the 
examination report refers to the left wrist].  X-ray of the 
left hand revealed residuals metallic foreign bodies in the 
soft tissues at the level of the first and second 
metacarpals.  

During the September 1997 hearing, the veteran stated that he 
used a left wrist brace which he wore because of numbness in 
his hand.  He described weakness and numbness in the left 
hand, and reported that he could move his fingers, adding 
that it was not painful, just numb.  The veteran stated that 
he could use the wrist to manipulate.  He added that he used 
to work in construction, but his left wrist injury prevented 
him from doing that type of work, in that he could not handle 
the tools and materials.  The veteran testified that he is 
right-handed.  

The veteran's left hand was again evaluated during a January 
1998 VA examination.  He described loss of grip strength, 
numbness, and decreased range of motion, and reported that he 
usually wore a brace for support.  Examination revealed full 
range of motion, except for some decrease in eversion.  There 
was mild decreased grip strength in the left hand, graded 41/2 
out of 5.  There was some mild tenderness over the dorsal-
radial surface of the left wrist, graded 1 out of 10.  The 
impression was status post shrapnel wounds to the left hand 
with X-ray revealing an old healed fracture of the distal 
radius, some degenerative changes involving the proximal 
radial carpal tunnel joint, and a radiopaque foreign body 
measuring approximately 3-4 mm. in the thenar eminence.  The 
veteran also reported a positive test for left carpal tunnel 
syndrome in November 1997.  

On Social Security examination in February 1998, the veteran 
reported that he experienced pain and numbness with moderate 
use of the left wrist.  On examination, the left wrist was 
radially deviated about 10 degrees.  The right forearm 
measured 12 inches while the left forearm measured 11 inches.  
The pertinent impression was history of all from a roof with 
fracture of the left wrist with radial deviation of 10 
degrees and pain on use.  Musculoskeletal evaluation revealed 
left wrist dorsiflexion to 30 degrees (normal being to 60 
degrees), palmar flexion to 40 degrees (normal being to 60 
degrees), radial deviation to 10 degrees (normal being to 20 
degrees), and ulnar deviation to 10 degrees (normal being to 
30 degrees).  

On VA examination in June 1999, the veteran described left 
hand discomfort and decreased range of motion.  Range of 
motion testing of the left wrist revealed dorsiflexion to 50 
degrees, palmar flexion to 40 degrees, radial deviation to 20 
degrees, and ulnar deviation to 30 degrees.  There was no 
palpable abnormality of the left forearm, and there were 
surgical scars at the level of the left wrist.  The examiner 
noted that grip strength was intact, and that the residuals 
of the fracture to the distal radius and scaphoid were 
unremarkable on examination.  The examiner added that range 
of motion was only mildly decreased, and the veteran was able 
to perform range of motion testing without difficulty.  X-ray 
revealed a small metallic foreign body in the soft of the 
volar surface of the left hand between the thumb and second 
metacarpal.  

The veteran's left hand and wrist were again evaluated during 
a May 2003 VA examination.  Examination revealed a 2-3 mm. 
scar over the dorsal aspect of the left index finger, as well 
as over the dorsal aspect of the wrist.  Each of these scars 
were non-tender and non-painful, with no evidence of any 
ulceration, malnourishment, keloid formation, or adherence to 
the underlying tissue.  Sensation over the left hand and 
fingers was intact.  There was no thenar or hypothenar 
atrophy.  He had full flexion and extension of all fingers, 
including the thumb.  He could flex the wrist to 25 degrees 
and extend the wrist to 55 degrees, with some discomfort from 
30 to 55 degrees.  Radial and ulnar deviation were each to 20 
degrees.  Circumference of the forearms was equal.  X-rays of 
the left wrist revealed mild narrowing of the radial carpal 
joint with associated subchondral sclerosis, indicating mild 
degenerative changes over the radial carpal tunnel joint, and 
a small metal foreign body over the thenar eminence of the 
hand.  

In a November 2004 supplemental opinion, the examiner who 
evaluated the veteran in May 2003 noted that the most recent 
X-rays revealed evidence of mild degenerative arthritis in 
the radial carpal joints.  The examiner opined that the 
veteran would not be able to perform jobs using his left 
wrist or hand repetitively or frequently, and he should avoid 
jobs requiring lifting more than 20-25 pounds.  

Applying the legal criteria to the facts set forth above, as 
indicated, the service-connected disability under Diagnostic 
Code 5309 is to be rated on the basis of limitation of 
motion, with a minimum rating of 10 percent. The highest 
assignable rating for limitation of wrist motion under 
Diagnostic Code 5215 is 10 percent.  As such, increased 
compensation cannot be assigned on the basis of limitation of 
wrist motion.  Moreover, while the medical evidence reflects 
limitation of motion of the left wrist, this limitation does 
not rise to the level required for a compensable rating.  In 
this regard, dorsiflexion has been limited to no less than 30 
degrees, and palmar flexion has been limited to no less than 
25 degrees.  

A rating in excess of 10 percent may be assigned for 
ankylosis of the wrist under Diagnostic Code 5214, but such 
disability is not demonstrated as noted by the evidence of 
record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214. 

The Board has considered the fact that a 20 percent rating 
may be assigned under Diagnostic Code 5228 for limitation of 
the thumb with a gap of more than two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Such findings are not demonstrated 
however, as the veteran was able to touch the thumb to the 
palmar crease on examination in August 1996, and the May 2003 
examiner noted full flexion and extension of the thumb.  
Thus, a rating in excess of 10 percent under DC 5228 is not 
warranted.  38 C.F.R. § 4.71a, DC 5228.   

In light of the X-ray evidence of degenerative changes, the 
Board has considered the application of DC 5003.  This 
diagnostic code provides that degenerative arthritis is to be 
rated on the basis of limitation of motion of the affected 
joint under the appropriate diagnostic code for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes (here, 
Diagnostic Code 5215), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

However, as the veteran is currently in receipt of a 10 
percent rating for his service-connected MFWs of the left 
hand and wrist, DC 5003 provides no basis for an increased 
rating

Regarding the DeLuca criteria, the Board points out that, 
where, as here, a disability has been rated at the maximum 
level provided by the diagnostic code under which it is 
rated, the considerations of additional functional loss due 
to pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, do not apply.  
See VAOPGCPREC 36-97, citing Johnston v. Brown, 10 Vet. App. 
80 (1997).  

In light of the complaints of numbness and the findings of 
scars on the left hand and wrist, the Board has considered 
whether the veteran's service-connected MFWs of the left hand 
and wrist warrant separate ratings for neurological and scar 
impairment.  See Esteban, 6 Vet. App. at 261.  However, 
despite the veteran's complaints of numbness, the VA 
examination reports make no findings or diagnoses of separate 
neurological impairment related to the service-connected MFWs 
of the left hand and wrist.  Moreover, the most recent report 
of VA examination notes that sensation over the left hand and 
fingers was intact.  As such, the Board finds that any 
numbness in the left hand and wrist is contemplated in the 10 
percent disability rating assigned for injury to Muscle Group 
IX, and does not warrant a separate evaluation.

In addition, while two scars have been noted on the left hand 
and wrist, these have not been described as painful, and have 
not been found to be unstable, poorly nourished with repeated 
ulceration, exceed 144 square inches, or to be deep or cause 
limited motion and exceed 6 square inches.  As such, a 
separate compensable evaluation for scar impairment is not 
warranted.  38 C.F.R. § 4.118 (2002 & 2008).  

Finally, the Board finds that there is no showing that the 
veteran's service-connected MFWs of the left hand and wrist 
have reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the March 2000 and April 2005 SSOCs).  In this regard, the 
Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned 10 percent rating).  
Rather, the June 1999 VA examiner, who evaluated the left 
hand and wrist, noted that there was no problem which could 
be elicited on examination which would prevent the veteran 
from being able to obtain employment in a field other than 
construction.  In addition, in his November 2004 supplemental 
opinion, the VA examiner opined that the veteran would not be 
able to perform jobs using his left wrist or hand 
repetitively, and that he should avoid jobs requiring that he 
lift more than 20-25 pounds (implying that he was capable of 
performing jobs which do not require such repetitive wrist or 
hand use or lifting).  There also is no objective evidence 
that this disability has warranted frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.   

For all the foregoing reasons, there is no basis for "staged 
rating" of the service-connected MFWs of the left hand and 
wrist, pursuant to Hart (cited to above), and the claim for 
increase must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56. 


ORDER

Extension of a temporary total rating, beyond October 31, 
1991, for residuals of MFWs of the left hand and wrist with 
RFB (to include subsequent Colles' fracture of the distal 
radius and a scaphoid fracture), is denied.

An initial rating in excess of 20 percent for vertebral 
fracture of the second and third lumbar vertebrae, prior to 
July 22, 1996, is denied.  

A rating in excess of 40 percent for vertebral fracture of 
the second and third lumbar vertebrae, since July 22, 1996, 
is denied.  

A rating in excess of 10 percent for residuals of a GSW of 
the left thigh with RFB and damage to Muscle Group XIV is 
denied.  

A rating in excess of 10 percent for residuals of MFWs of the 
left hand and wrist with RFB (to include subsequent Colles' 
fracture of the distal radius and a scaphoid fracture) is 
denied.  


____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


